DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-15 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

Paratore et al (US 20070268278 ) teach that  the pen section 20 may be removably engaged with a barrel or cavity region of the cap section 100 [0040], and  wherein the  barrel case 22 of the digital pen 20 is designed to ergonomically fit into a user's hand (left or right) in substantially a single position [0043], wherein the locking or engagement provides feedback to the user (positive click or seeing a small button or lever in or out of position) that the pen assembly 10 is locked and ready to use [0048].

CHIANG et al (US 20180224954)  teach a view of the stylus, wherein at least one spring clip 241 is formed on the inner wall of the accommodation space 10 opposite to the gear 24, and when the gear 24 is rotated along with the wheel 2, the spring clip 241 can be triggered by the gear 24 to produce a sound or a touch feedback [0049], wherein, as shown in FIG. 10, the stylus with a magnetic induction wheel includes the pen holder 1, [0055].

Pirie et al (US 20180059817) teach that one or more stylus magnets 114 can be carried within the barrel 104 of the stylus [0027], and the stylus magnets 114 and device magnets 116 

Huang et al (US 20030128193) teach the following:

The touch control pen in FIGS. 2 and 5 can each be provided with a magnetic sleeve 19 and 79, respectively, with the magnetic sleeve 19 and 79 being slid over the outer surface of the pen holder 11 and 70, respectively. The magnetic sleeve 19 and 79 secures the respective touch control pen inside the groove 46 of the PDA 4 because the housing of the PDA 4 is usually made of a metallic material that is attracted by the magnetic forces of the magnetic sleeve 19 and 79 to the touch control pen [0032].

Regarding claim 1, the prior art does not teach a system comprising; a digital pen comprising: a barrel; a clip coupled to the barrel via a first spring, wherein the clip is movable within the barrel in a direction opposite a force provided by the first spring; a lever arm disposed within the barrel and comprising a wedge along a first end of the lever arm, wherein the clip is to pivot the lever arm when the clip is to be moved in the direction opposite the force provided by the first spring; and a first set of magnetic members; arid a computing device comprising; a second set of magnetic members to magnetically couple with the first set of magnetic members of the digital pen, when the first and second sets of magnetic members are to be brought within proximity of each other; and a retractable part to engage the wedge when the first and second sets of magnetic members are to magnetically couple with each other.

Regarding claim 9, the prior art does not teach a digital pen for a computing device, the digital! pen comprising: a barrel: a clip coupled to the barrel via a first spring, wherein the clip is movable within the barrel in a direction opposite a force provided by the first spring: a first set of magnetic members to magnetically couple with a second set of magnetic members of the computing device, when the first and second sets of magnetic members are to be brought within proximity of each other; and a lever  arm disposed within the barrel and comprising a wedge along a first end of the lever arm, wherein the wedge is to frictionally engage a retractable part of the computing device and an interior panel of the barrel, when the first and second sets of magnetic members are to magnetically couple with each other.
Regarding claim 14, the prior art does not teach a digital pen for a computing device, the digital pen comprising; a barrel: a clip coupled to the barrel via a first spring, wherein the clip is movable within the barrel in a direction opposite a force provided by the first spring; a first set of magnetic members to magnetically couple with a second set of magnetic members of the computing device, when the first  and second sets of magnetic members are to be brought within proximity of each other; a lever arm disposed within the barrel, wherein the clip is to pivot the lever arm when the clip is to be moved In the direction opposite the force provided by the first spring; and a wedge along a first end of the lever arm, wherein the wedge comprises a roller to fictionally engage a retractable part of the computing device and an interior panel of the barrel, when the first and second sets of magnetic members are to magnetically couple with each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	April 27, 2021